 1
 2                                                                   ,~N~I - 5 2019
 3
 4
 5
 6
 7
 81                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
       ~ UNITED STATES OF AMERICA,                  Case No.: EDCR04-253-TJH
11
                          Plaintiff,                ORDER OF DETENTION PENDING
12                                                  FURTHER REVOCATION
           v.                                       PROCEEDINGS
13 CARLTON HOWLETT,                                  FED. R. CRIM. P. 32.1(a)(6); 18
                                                      .S.C. § 3143(a)(1))
14
                          Defendant.
15
16           The defendant having been arrested in this District pursuant to a warrant
17 issued by the United States District Court for the CENTRAL District of
18 CALIFORNIA for alleged violations) of the terms and conditions of probation or
19 supervised release; and
20           Having conducted a detention hearing pursuant to Federal Rule of Criminal
21     Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X)          The defendant has not met his/her burden of establishing by clear and
23                 convincing evidence that he/she is not likely to flee if released under
24                  18 U.S.C. § 3142(b) or (c). This finding is based on the following:
25             (X) information in the Pretrial Services Report and Recommendation
26             (X) information in the violation petition and reports)
27             () the defendant's nonobjection to detention at this time
28 i           (X) other: History of noncompliance while on supervision, extensive


                                                1
 1                 criminal history, insufficient bail resources.
 2           and/ or
 3 B.(X) The defendant has not met his/her burden of establishing by clear and
 4           convincing evidence that he/she is not likely to pose a danger to the safety
 5           of any other person or the community if released under 18 U.S.C.
 6           § 3142(b) or (c). This finding is based on the following:
 7          (X) information in the Pretrial Services Report and Recommendation
 8          (X) information in the violation petition and reports)
 9          () the defendant's nonobjection to detention at this time
10          (X) other: Alleged violation involving new criminal conduct, prior
11                 violation involving new criminal conduct, extensive criminal
12                 history.
13
14 IT THEREFORE IS ORDERED that the defendant be detained pending the further
15 revocation proceedings.
16~
                                                                           Y



17 Dated: June 5 2019                                           ~        'e3
18                                               United States Magistrate Judge
19
20
21
22
~~~
24
25
26
27
28
